DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
Response to Arguments
Applicant has cancelled claims 1-10 and submitted new claims 11-18. Consequently, a new ground(s) of rejection is made on the new claims 11-18.
Claim Objections
Claim 1 is objected to because of the following informalities:  “said derived optical” in line 15 should be changed to “said derived optical signal”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US20150288449A1) in view of Sezerman et al. (US20070047875A1).
	Regarding claim 11, Coffey et al. discloses A pluggable optical module configured to be coupled to a host interface of a network equipment for tapping an optical signal of an optical transport link (Fig. 3) comprising: 
	a first optical interface (Fig. 3; Para. 32; ROSA and TOSA devices provide the optical interface. Thus, ROSA 310a provides the first optical interface) for receiving the optical signal from the optical transport link (Fig. 3; Para. 32; ROSA and TOSA devices provide the optical interface. Thus, ROSA 310a provides the first optical interface. The ROSA 310a is an optical receiver); 
	an optical to electrical converter coupled to the first optical interface (Fig. 3; Para. 27; the first receiver module include a ROSA that converts the received optical signal to an electrical signal) for converting the optical signal into an electrical signal (Fig. 3; Para. 27; the first receiver module include a ROSA that converts the received optical signal to an electrical signal); 
	a smart function component (Fig. 3; Para. 27; ROSA 310a converts the received optical signal to an electrical signal. The electrical signal is routed to the transmitter tap module 330a) coupled to said optical to electrical converter for creating a copy of the electrical signal (Fig. 3; Para. 21; the received data is "copied" or "tapped" for analysis. The tap module provides this function, receiving the converted electrical signal from the first receiver module); and 
	an electrical to optical converter coupled to said smart function component (Fig. 3; Para. 27; the transmitter module 320a which includes a TOSA that converts the received electrical signals to optical signals) for deriving a derived optical signal from the copy of the electrical signal (Fig. 3; Para. 21; the received data is "copied" or "tapped" for analysis. The tap module provides this function, receiving the converted electrical signal from the first receiver module); 
	a second optical interface (Fig. 3; Para. 32; ROSA and TOSA devices provide the optical interface. Thus, TOSA 320a provides the second optical interface) coupled to the electrical to optical converter (Fig. 3; Para. 27; the transmitter module 320a which includes a TOSA that converts the received electrical signals to optical signals) and to a tapping link for transmitting said derived optical (Fig. 3; Para. 27; the ROSA 310a converts the received optical signal to an electrical signal. The electrical signal is routed to the transmitter module 320a, wherein the transmitter module 320a which includes a TOSA that converts the received electrical signals to optical signals).
	However, Coffey et al. does not expressly disclose the host interface and configured to transmit the electrical signal to the host interface.
	Sezerman et al. discloses the host interface and configured to transmit the electrical signal to the host interface (Fig. 8; Para. 31; since the communication interface is generally bi-directional, it can collect information that can subsequently be passed through the interface to a host computer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to transmit the data collected to the host computer, as taught by Sezerman et al., in the present combination in order to remotely process the collected information through the tap splitter and to inform the collected information to the system operator.
	Regarding claim 12, the present combination discloses The pluggable optical module of claim 11, as described and applied above, wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XENPAK (Coffey et al., Fig. 3; Para 31; other embodiments employ small form-factor pluggable (SFP) and/or enhanced small form-factor pluggable (SFP+) transceivers. SFP and SFP+ are compact, hot-pluggable transceivers used for both telecommunication and data communications application).
	Regarding claim 13, the present combination discloses the pluggable optical module of claim 11, as described and applied above, wherein the smart function component (Sezerman et al., Fig. 8; the electronic module 64) is further configured to modify the electrical signal before transmitting to the host interface (Sezerman et al., Fig. 8; Para. 27; the electronic module 64 amplifies and digitizes the signal).
	Regarding claim 14, the present combination discloses the pluggable optical module of claim 13, as described and applied above,  wherein the smart function component modified electrical signal by applying one or more of conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame (Sezerman et al., Fig. 8; Para. 6; a detector is provided. The detector is capable of detecting the light diverted from the optical fiber by the tap and provides a measurement of the strength of such diverted light. The service personnel can decide whether the network is operating within established limits and whether it is necessary to service the network. Thus, the system performs performance monitoring).
	Regarding claim 15, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 11.
	Regarding claim 16, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 12.
	Regarding claim 17, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 13.
	Regarding claim 18, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636